Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 10, and 11 are currently amended.
Claims 2-4, 8, 9, 12-14, 16, 18, and 19 are original. 
Claims 5-7, 15, and 17 are previously presented.
This action is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. Publication No. 20140032017).
Regarding claim 10:
Anderson teaches:
A process for vehicle control, comprising; receiving first signals from a plurality of vehicle sensors, the signals comprising operational information regarding the vehicle; ("sensing systems such as radar, LIDAR, cameras, inertial measurement units and GPS localization systems are used to detect, classify, and track the position of objects and the drivable road surface in the host vehicle's vicinity as well as measure vehicle states." [0005]; here it shows that IMUs can be used to receive operational information.)
receiving second signals comprising contextual information regarding the vehicle; ("Active navigation systems aim to avoid accidents by utilizing sensory information related to the vehicle surroundings and a prediction of a safe vehicle trajectory through those surroundings to exert appropriate actuator effort to avoid impending accidents. Sensory information would include data related to nearby vehicles, pedestrians, road edges, and other salient features to assess accident threat." [0041]; here it shows that the sensor signals can consist of contextual information.)
determining one or more contextual restraints and determining an envelope for the vehicle in a defined time horizon based on the one or more contextual restraints, wherein the contextual restraints shrink at least one dimension of the envelope; ("a region is an N-dimensional analogue of a corridor. A region is an n-dimensional area defined in the state space of the device model over a time horizon. This region is bounded by corridor constraints (which apply to vehicle position states), together with other state constraints (such as those imposed on vehicle states such as yaw angle, yaw rate, velocity, wheel sideslip angle, etc.)." [0037]; here it shows that an envelope (corridor) over a time horizon is based on vehicle parameters and constraints. Additionally, Anderson discusses "N space" and "N-dimensional analogue of a corridor", the "N" in these terms represent the number of constraints, i.e. contextual restraints, imposed on an instant motion of the vehicle.  Therefore, each constraint controls a respective dimension of the envelope and would, by definition, shrink at least one dimension of the envelope given a value for that particular constraint))
determining, based on the operational information and contextual information, trajectory threshold values of a trajectory metric; (“A path is a simple geometric curve in two-dimensional space, along which a vehicle may travel. The path, in x-y space may be defined by a function, y=f(x). A path has a width of essentially zero. A trajectory is a physically-achievable and time-parameterized sequence of vehicle states (such as velocity, yaw angle, wheel sideslip angle, etc.) over a time horizon, By physically-achievable, it is meant that for every trajectory, there exists a set of controller inputs, such as braking torque and steering angle, that when applied to a model of the vehicle produce the desired trajectory. It has been mentioned that the trajectory includes the velocity of a vehicle as an element. It may also be thought of as having time as a parameter of the path, which may then establish velocity at different locations.” [0009]; here it shows a trajectory metric that uses operational information (velocity, yaw angle, wheel sideslip angle, etc.) and contextual information (different locations) to determine trajectory threshold values that define a trajectory for the vehicle.)
and controlling the vehicle partially, based on the future vehicle states determined, the envelope, and the trajectory threshold values. (“an object of inventions disclosed in the Threat Assessment application is to take advantage of predicted future states and predicted future optimal inputs to assess threat. A further object would be to be able to consider combined effects of vehicle dynamics, stability constraints and terrain interactions to evaluate maneuver severity in assessing threat. Still another object would be to be able to assess threat on a realistic corridor, rather than an unrealistic single path.” [0017]; here it shows that control takes into account a vehicle corridor (envelope), vehicle dynamics/stability constraints (trajectory threshold values), and predicted future states.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Publication No. 20140032017) in view of Westbrook (U.S. Publication No. 20190056731).
Regarding claim 1:
Anderson teaches:
A process for vehicle control through a non-transitory computer readable medium with one or more memory modules, comprising; receiving first signals from a plurality of vehicle sensors and storing the first signals in the memory modules, the signals comprising operational information regarding the vehicle; ("sensing systems such as radar, LIDAR, cameras, inertial measurement units and GPS localization systems are used to detect, classify, and track the position of objects and the drivable road surface in the host vehicle's vicinity as well as measure vehicle states." [0005]; here it shows that IMUs can be used to receive operational information.)
receiving second signals comprising contextual information regarding the vehicle and storing the second signals in the memory modules; ("Active navigation systems aim to avoid accidents by utilizing sensory information related to the vehicle surroundings and a prediction of a safe vehicle trajectory through those surroundings to exert appropriate actuator effort to avoid impending accidents. Sensory information would include data related to nearby vehicles, pedestrians, road edges, and other salient features to assess accident threat." [0041]; here it shows that the sensor signals can consist of contextual information.)
determining one or more contextual restraints and determining an envelope for the vehicle in a define time horizon based on the one or more contextual restraints and at least one of vehicle parameters and driver performance data gathered and analyzed by the plurality of vehicle sensors, wherein the contextual restraints shrink at least one dimension of the envelope; ("a region is an N-dimensional analogue of a corridor. A region is an n-dimensional area defined in the state space of the device model over a time horizon. This region is bounded by corridor constraints (which apply to vehicle position states), together with other state constraints (such as those imposed on vehicle states such as yaw angle, yaw rate, velocity, wheel sideslip angle, etc.)." [0037]; here it shows that an envelope (corridor) over a time horizon is based on vehicle parameters and constraints. Additionally, Anderson discusses "N space" and "N-dimensional analogue of a corridor", the "N" in these terms represent the number of constraints, i.e. contextual restraints, imposed on an instant motion of the vehicle.  Therefore, each constraint controls a respective dimension of the envelope and would, by definition, shrink at least one dimension of the envelope given a value for that particular constraint))
generating driver intent data to be stored in the memory modules for the defined time horizon based on the operational information, contextual information, driver performance data, and a generated risk level; ("The predicted safe vehicle trajectory (and associated control inputs to yield such a trajectory) is generated such that it satisfies a configurable set of requirements, including, for example, that the vehicle position remain within a safe driving corridor of the roadway, that the vehicle sideslip angle not exceed the safe limit of vehicle handling, that tire friction forces not exceed a surface friction-limited value, and others. Note that by permitting the trajectory to satisfy locations within a corridor, rather than the more stringent, yet more arbitrary, locations along a (essentially zero width) path, the controller avoids restricting its solution to one particular path and instead iteratively calculates the optimal trajectory within the corridor at every sampling time step. The control inputs can be associated with one or multiple actuators, such as active steering, active braking, and others. The predicted vehicle trajectory and associated control inputs may be generated via constrained optimal control, which leverages efficient optimization methods and constraint-handling capabilities. In particular, model predictive control techniques may be used to generate a set of optimal trajectories and associated control inputs, etc. It should be understood that trajectory is used herein to mean a sequence of vehicle states, including its position, velocity, sideslip and yaw angles, etc." [0045]; here it shows that a predicted drivers trajectory is defined so that it satisfies a driving corridor over a time horizon which is based on the sensor data that includes contextual and operational information.)
developing a vehicle control solution based on an analysis of the generated driver intent to operate the vehicle within the determined envelope in the defined time horizon; ("The predicted safe vehicle trajectory (and associated control inputs to yield such a trajectory) is generated such that it satisfies a configurable set of requirements, including, for example, that the vehicle position remain within a safe driving corridor of the roadway, that the vehicle sideslip angle not exceed the safe limit of vehicle handling, that tire friction forces not exceed a surface friction-limited value, and others." [0045]; here it shows that the prediction itself is generated such that it is a control meant to operate the vehicle within the determined envelop in the defined time horizon.)
and applying the determined control solution to the vehicle. ("The optimal predicted trajectory assumes a curved shape, to avoid the obstacle 304. Simultaneously, the level of intervention K, increases (as shown by each of the three different intervention laws) so that, in a semi-autonomous system, the controller would take more and more control, the nearer to the obstacle the host vehicle 302 comes. In other systems, the controller may take different countermeasures, such as initiating a warning, priming brakes, seatbelts, or airbags, and/or engaging active systems, etc." [0050]; here it shows that countermeasures can be taken to ensure that the optimal predicted trajectory is maintained without an accident.)
Anderson’s paragraph [0128] states, “The foregoing discussion should be understood as illustrative and should not be considered to be limiting in any sense. While the inventions have been particularly shown and described with references to preferred embodiments thereof, it will be understood by those skilled in the art that various changes in form and details may be made therein without departing from the spirit and scope of the inventions as defined by the claims.” Although Anderson does not explicitly teach determining the envelope based on driver performance data gathered and analyzed by the plurality of vehicle sensors, and generating the driver intent data based on driver performance data and generated risk level. However,
Westbrook discloses gathering driver performance data [0020] and a generated risk level [0029]. Since Anderson teaches that its invention can be modified as needed by one of ordinary skill in the art [0128], it would have been obvious to one of ordinary skill in the art to improve Anderson by additionally determining the envelope and driver intent data based on driver performance data and generated risk level taught by Westbrook so that the determinations have more information and thus, produce more effective and accurate results.

Regarding claim 2:
Anderson in view of Westbrook teaches all of the limitations of claim 1.
Anderson further teaches:
The process of claim 1, wherein determining an envelope comprises determining contextual constraints using the contextual information and defining the envelope to account for contextual constraints in addition to vehicle parameters. ("a region is an N-dimensional analogue of a corridor. A region is an n-dimensional area defined in the state space of the device model over a time horizon. This region is bounded by corridor constraints (which apply to vehicle position states), together with other state constraints (such as those imposed on vehicle states such as yaw angle, yaw rate, velocity, wheel sideslip angle, etc.)." [0037]; here it shows that an envelope (corridor) over a time horizon is based on vehicle parameters and constraints.)

Regarding claim 3:
Anderson in view of Westbrook teaches all of the limitations of claim 2.
Anderson further teaches:
The process of claim 2, wherein the contextual constraints shrink at least one dimension of the envelope. ("Active navigation systems aim to avoid accidents by utilizing sensory information related to the vehicle surroundings and a prediction of a safe vehicle trajectory through those surroundings to exert appropriate actuator effort to avoid impending accidents. Sensory information would include data related to nearby vehicles, pedestrians, road edges, and other salient features to assess accident threat." [0041]; here it shows that one dimension of the envelope, in regards to actuator effort, can change or shrink in response to a dynamic problem in the contextual constraints. See figure 9b for variable changing corridor.)

Regarding claim 4:
Anderson in view of Westbrook teaches all of the limitations of claim 4.
Anderson further teaches:
The process of claim 3, wherein assessing a risk associated with the predicted driver intent comprises predicting a dynamic problem for the vehicle over the defined time horizon based on driver intent. ("The predicted safe vehicle trajectory (and associated control inputs to yield such a trajectory) is generated such that it satisfies a configurable set of requirements, including, for example, that the vehicle position remain within a safe driving corridor of the roadway, that the vehicle sideslip angle not exceed the safe limit of vehicle handling, that tire friction forces not exceed a surface friction-limited value, and others. Note that by permitting the trajectory to satisfy locations within a corridor, rather than the more stringent, yet more arbitrary, locations along a (essentially zero width) path, the controller avoids restricting its solution to one particular path and instead iteratively calculates the optimal trajectory within the corridor at every sampling time step. The control inputs can be associated with one or multiple actuators, such as active steering, active braking, and others. The predicted vehicle trajectory and associated control inputs may be generated via constrained optimal control, which leverages efficient optimization methods and constraint-handling capabilities. In particular, model predictive control techniques may be used to generate a set of optimal trajectories and associated control inputs, etc. It should be understood that trajectory is used herein to mean a sequence of vehicle states, including its position, velocity, sideslip and yaw angles, etc.” [0045]; here it shows that model predictive control is used predict a safe vehicle trajectory that ensures that the vehicle stays within a safe limit of vehicle handling over a defined time horizon based on the driver control.)

Regarding claim 5:
Anderson in view of Westbrook teaches all of the limitations of claim 1.
Anderson further teaches:
The process of claim 1, further comprising setting a series of discrete time steps and wherein the defined time horizon comprises a discrete time step. ("MPC planners of inventions hereof are not required to utilize a single reference path for optimal control input generation. Rather, the MPC planners of inventions hereof are capable of generating an optimal trajectory that constitutes a path through a constraint-bounded corridor or region of the state space. Thus, planners described herein generate a course of motion that need not follow a predefined path but may instead generate its own optimal trajectory (and the control inputs necessary to achieve it) at successive time steps." [0038]; here it shows that control divided up and is provided at each successive time step.)

Regarding claim 6:
Anderson in view of Westbrook teaches all of the limitations of claim 5.
Anderson further teaches:
The process of claim 5, wherein dividing the operation into a series of discrete time steps comprises variable time discretization to account for short-term and long-term objectives. ("MPC planners of inventions hereof are not required to utilize a single reference path for optimal control input generation. Rather, the MPC planners of inventions hereof are capable of generating an optimal trajectory that constitutes a path through a constraint-bounded corridor or region of the state space. Thus, planners described herein generate a course of motion that need not follow a predefined path but may instead generate its own optimal trajectory (and the control inputs necessary to achieve it) at successive time steps." [0038]; here it shows that control divided up and is provided at each successive time step and that the control consists of controlling according to long-term and short term objectives as it controls the vehicle to stay within a driving corridor (short term objective) and on a driving path (long term objective) to its destination.)

Regarding claim 7:
Anderson in view of Westbrook teaches all of the limitations of claim 1.
Anderson further teaches:
The process of claim 1, wherein contextual constraints are used for further defining the envelope and creating a refined envelope for the vehicle, (a region is an N-dimensional analogue of a corridor. A region is an n-dimensional area defined in the state space of the device model over a time horizon. This region is bounded by corridor constraints (which apply to vehicle position states), together with other state constraints (such as those imposed on vehicle states such as yaw angle, yaw rate, velocity, wheel sideslip angle, etc.). [0037]; here it shows that an envelope (corridor) over a time horizon is based on vehicle parameters and constraints.)
and the refined envelope is used to develop the vehicle control solution such that no threat assessment is performed after the vehicle control solution is determined. ("The MPC objective function can be configured to force the constrained optimal solutions to satisfy corridor constraints before minimizing front wheel sideslip. This hierarchy of objectives is achieved by setting constraint violation weights (.rho..sub..epsilon.) significantly higher than the competing minimization weight (R.sub.aa) on front slip. Then when constraints are not active, front wheel sideslip--and the corresponding threat--remains low. When the solution is constrained, predicted front wheel sideslip increases with the severity of the maneuver required to remain within the navigable corridor." [0087]; here it shows that the vehicle control solution can adjust the corridor so that the threat severity remains low. See also figure 9b where a driving corridor is changed variably to avoid accidents.)

Regarding claim 8:
Anderson in view of Westbrook teaches all of the limitations of claim 1.
Anderson further teaches:
The process of claim 1, wherein applying the determined control solution to the vehicle comprises generating an input sequence with an amount of modification to a driver's commands determined based on envelope proximity. ("The MPC objective function can be configured to force the constrained optimal solutions to satisfy corridor constraints before minimizing front wheel sideslip." [0087]; here it shows that the optimal solutions (generated input sequence to modify the driver's commands) are forced to comply with the driving corridor's constraints.)

Regarding claim 9:
Anderson in view of Westbrook teaches all of the limitations of claim 1.
Anderson further teaches:
The process of claim 1, wherein developing a vehicle control solution comprises evaluating a vehicle envelope, and actuator envelope and vehicle models. ("The control inputs can be associated with one or multiple actuators, such as active steering, active braking, and others. The predicted vehicle trajectory and associated control inputs may be generated via constrained optimal control, which leverages efficient optimization methods and constraint-handling capabilities. In particular, model predictive control techniques may be used to generate a set of optimal trajectories and associated control inputs, etc. It should be understood that trajectory is used herein to mean a sequence of vehicle states, including its position, velocity, sideslip and yaw angles, etc." [0045]; here it shows that vehicle constraints, actuator control, and vehicle models are used when developing control inputs that act as control solutions. Paragraph [0074] further teaches that the actuator constraints are used for corridor-based navigation.)

Regarding claim 11:
Anderson teaches:
A vehicle control system comprising: a processor; and a memory coupled to the processor with one or more memory modules to store instructions, which when executed by the processor, cause the processor to (“It will be understood that the MPC path and trajectory planner 1102 and the threat assessor 1103 and actuator controllers 1104, 1106, 1108, 1110 may be microprocessor based such as a computer having a central processing unit, memory (RAM and/or ROM), and associated input and output buses. They may be application specific integrated circuits or may be formed of any other logic devices known in the art. They may be a portion of a central vehicle main control unit, an interactive vehicle dynamics module, a main safety controller, or may be stand=-alone controllers. They may each have associated memories, may share a central memory or some combination of both. These controllers may perform various different sensing system operations. The operations may be performed sequentially or simultaneously. The controller and threat assessor may have a driver input.” [0123])
determine one or more contextual restraints and determine an envelope for the vehicle in a define time horizon based on the one or more contextual restraints and at least one of vehicle parameters and driver performance data gathered and analyzed by the plurality of vehicle sensors, wherein the contextual restraints shrink at least one dimension of the envelope; ("a region is an N-dimensional analogue of a corridor. A region is an n-dimensional area defined in the state space of the device model over a time horizon. This region is bounded by corridor constraints (which apply to vehicle position states), together with other state constraints (such as those imposed on vehicle states such as yaw angle, yaw rate, velocity, wheel sideslip angle, etc.)." [0037]; here it shows that an envelope (corridor) over a time horizon is based on vehicle parameters and constraints. Additionally, Anderson discusses "N space" and "N-dimensional analogue of a corridor", the "N" in these terms represent the number of constraints, i.e. contextual restraints, imposed on an instant motion of the vehicle.  Therefore, each constraint controls a respective dimension of the envelope and would, by definition, shrink at least one dimension of the envelope given a value for that particular constraint))
generate driver intent data to be stored in the memory modules for the defined time horizon based on operational information, contextual information about the vehicle, driver performance data, and a generated risk level; ("The predicted safe vehicle trajectory (and associated control inputs to yield such a trajectory) is generated such that it satisfies a configurable set of requirements, including, for example, that the vehicle position remain within a safe driving corridor of the roadway, that the vehicle sideslip angle not exceed the safe limit of vehicle handling, that tire friction forces not exceed a surface friction-limited value, and others. Note that by permitting the trajectory to satisfy locations within a corridor, rather than the more stringent, yet more arbitrary, locations along a (essentially zero width) path, the controller avoids restricting its solution to one particular path and instead iteratively calculates the optimal trajectory within the corridor at every sampling time step. The control inputs can be associated with one or multiple actuators, such as active steering, active braking, and others. The predicted vehicle trajectory and associated control inputs may be generated via constrained optimal control, which leverages efficient optimization methods and constraint-handling capabilities. In particular, model predictive control techniques may be used to generate a set of optimal trajectories and associated control inputs, etc. It should be understood that trajectory is used herein to mean a sequence of vehicle states, including its position, velocity, sideslip and yaw angles, etc." [0045]; here it shows that a predicted drivers trajectory is defined so that it satisfies a driving corridor over a time horizon which is based on the sensor data that includes contextual and operational information.)
develop a vehicle control solution based on an analysis of the generated driver intent data to operate the vehicle within the determined envelope in the defined time horizon; ("The predicted safe vehicle trajectory (and associated control inputs to yield such a trajectory) is generated such that it satisfies a configurable set of requirements, including, for example, that the vehicle position remain within a safe driving corridor of the roadway, that the vehicle sideslip angle not exceed the safe limit of vehicle handling, that tire friction forces not exceed a surface friction-limited value, and others." [0045]; here it shows that the prediction itself is generated such that it is a control meant to operate the vehicle within the determined envelop in the defined time horizon.)
and apply the determined control solution to the vehicle. ("The optimal predicted trajectory assumes a curved shape, to avoid the obstacle 304. Simultaneously, the level of intervention K, increases (as shown by each of the three different intervention laws) so that, in a semi-autonomous system, the controller would take more and more control, the nearer to the obstacle the host vehicle 302 comes. In other systems, the controller may take different countermeasures, such as initiating a warning, priming brakes, seatbelts, or airbags, and/or engaging active systems, etc." [0050]; here it shows that countermeasures can be taken to ensure that the optimal predicted trajectory is maintained without an accident.)
Anderson’s paragraph [0128] states, “The foregoing discussion should be understood as illustrative and should not be considered to be limiting in any sense. While the inventions have been particularly shown and described with references to preferred embodiments thereof, it will be understood by those skilled in the art that various changes in form and details may be made therein without departing from the spirit and scope of the inventions as defined by the claims.” Although Anderson does not explicitly teach determining the envelope based on driver performance data gathered and analyzed by the plurality of vehicle sensors, and generating the driver intent data based on driver performance data and generated risk level. However,
Westbrook discloses gathering driver performance data [0020] and a generated risk level [0029]. Since Anderson teaches that its invention can be modified as needed by one of ordinary skill in the art [0128], it would have been obvious to one of ordinary skill in the art to improve Anderson by additionally determining the envelope and driver intent data based on driver performance data and generated risk level taught by Westbrook so that the determinations have more information and thus, produce more effective and accurate results.

Regarding claim 12:
Anderson in view of Westbrook teaches all of the limitations of claim 11.
Anderson further teaches:
The system of claim 11, wherein determining an envelope comprises determining contextual constraints using the contextual information and defining the envelope to account for contextual constraints in addition to vehicle parameters. ("a region is an N-dimensional analogue of a corridor. A region is an n-dimensional area defined in the state space of the device model over a time horizon. This region is bounded by corridor constraints (which apply to vehicle position states), together with other state constraints (such as those imposed on vehicle states such as yaw angle, yaw rate, velocity, wheel sideslip angle, etc.)." [0037]; here it shows that an envelope (corridor) over a time horizon is based on vehicle parameters and constraints.)

Regarding claim 13:
Anderson in view of Westbrook teaches all of the limitations of claim 12.
Anderson further teaches:
The system of claim 12, wherein the contextual constraints shrink at least one dimension of the envelope. ("Active navigation systems aim to avoid accidents by utilizing sensory information related to the vehicle surroundings and a prediction of a safe vehicle trajectory through those surroundings to exert appropriate actuator effort to avoid impending accidents. Sensory information would include data related to nearby vehicles, pedestrians, road edges, and other salient features to assess accident threat." [0041]; here it shows that one dimension of the envelope, in regards to actuator effort, can change or shrink in response to a dynamic problem in the contextual constraints. See figure 9b for variably changing corridor.)

Regarding claim 14:
Anderson in view of Westbrook teaches all of the limitations of claim 13. 
Anderson further teaches:
The system of claim 13, wherein assessing a risk associated with the predicted driver intent comprises predicting a dynamic problem for the vehicle over the defined time horizon based on driver intent. ("The predicted safe vehicle trajectory (and associated control inputs to yield such a trajectory) is generated such that it satisfies a configurable set of requirements, including, for example, that the vehicle position remain within a safe driving corridor of the roadway, that the vehicle sideslip angle not exceed the safe limit of vehicle handling, that tire friction forces not exceed a surface friction-limited value, and others. Note that by permitting the trajectory to satisfy locations within a corridor, rather than the more stringent, yet more arbitrary, locations along a (essentially zero width) path, the controller avoids restricting its solution to one particular path and instead iteratively calculates the optimal trajectory within the corridor at every sampling time step. The control inputs can be associated with one or multiple actuators, such as active steering, active braking, and others. The predicted vehicle trajectory and associated control inputs may be generated via constrained optimal control, which leverages efficient optimization methods and constraint-handling capabilities. In particular, model predictive control techniques may be used to generate a set of optimal trajectories and associated control inputs, etc. It should be understood that trajectory is used herein to mean a sequence of vehicle states, including its position, velocity, sideslip and yaw angles, etc.” [0045]; here it shows that model predictive control is used predict a safe vehicle trajectory that ensures that the vehicle stays within a safe limit of vehicle handling over a defined time horizon based on the driver control.)

Regarding claim 15:
Anderson in view of Westbrook teaches all of the limitations of claim 11.
Anderson further teaches:
Wherein the memory stores instructions, which when executed by the processor, cause the processor to: set a series of discrete time steps and the defined time horizon comprises a discrete time step. ("MPC planners of inventions hereof are not required to utilize a single reference path for optimal control input generation. Rather, the MPC planners of inventions hereof are capable of generating an optimal trajectory that constitutes a path through a constraint-bounded corridor or region of the state space. Thus, planners described herein generate a course of motion that need not follow a predefined path but may instead generate its own optimal trajectory (and the control inputs necessary to achieve it) at successive time steps." [0038]; here it shows that control divided up and is provided at each successive time step.)

Regarding claim 16:
Anderson in view of Westbrook teaches all of the limitations of claim 15.
Anderson further teaches:
The system of claim 15, wherein dividing the operation into a series of discrete time steps comprises variable time discretization to account for short-term and long-term objectives. ("MPC planners of inventions hereof are not required to utilize a single reference path for optimal control input generation. Rather, the MPC planners of inventions hereof are capable of generating an optimal trajectory that constitutes a path through a constraint-bounded corridor or region of the state space. Thus, planners described herein generate a course of motion that need not follow a predefined path but may instead generate its own optimal trajectory (and the control inputs necessary to achieve it) at successive time steps." [0038]; here it shows that control divided up and is provided at each successive time step and that the control consists of controlling according to long-term and short term objectives as it controls the vehicle to stay within a driving corridor (short term objective) and on a driving path (long term objective) to its destination.)

Regarding claim 17: 
Anderson in view of Westbrook teaches all of the limitations of claim 11.
Anderson further teaches:
The system of claim 11, wherein contextual constraints are used to further define the envelope and create a refined envelope for the vehicle, (a region is an N-dimensional analogue of a corridor. A region is an n-dimensional area defined in the state space of the device model over a time horizon. This region is bounded by corridor constraints (which apply to vehicle position states), together with other state constraints (such as those imposed on vehicle states such as yaw angle, yaw rate, velocity, wheel sideslip angle, etc.). [0037]; here it shows that an envelope (corridor) over a time horizon is based on vehicle parameters and constraints.)
and the refined envelope is used to develop the vehicle control solution such that no threat assessment is performed after the vehicle control solution is determined. ("The MPC objective function can be configured to force the constrained optimal solutions to satisfy corridor constraints before minimizing front wheel sideslip. This hierarchy of objectives is achieved by setting constraint violation weights (.rho..sub..epsilon.) significantly higher than the competing minimization weight (R.sub.aa) on front slip. Then when constraints are not active, front wheel sideslip--and the corresponding threat--remains low. When the solution is constrained, predicted front wheel sideslip increases with the severity of the maneuver required to remain within the navigable corridor." [0087]; here it shows that the vehicle control solution can adjust the corridor so that the threat severity remains low. See also figure 9b where a driving corridor is changed variably to avoid accidents.)

Regarding claim 18:
Anderson in view of Westbrook teaches all of the limitations of claim 11.
Anderson further teaches:
The system of claim 11, wherein applying the determined control solution to the vehicle comprises generating an input sequence with an amount of modification to a driver's commands determined based on envelope proximity. ("The MPC objective function can be configured to force the constrained optimal solutions to satisfy corridor constraints before minimizing front wheel sideslip." [0087]; here it shows that the optimal solutions (generated input sequence to modify the driver's commands) are forced to comply with the driving corridor's constraints.)

Regarding claim 19:
Anderson in view of Westbrook teaches all of the limitations of claim 11.
Anderson further teaches:
The system of claim 11, wherein developing a vehicle control solution comprises evaluating a vehicle envelope, and actuator envelope and vehicle models. ("The control inputs can be associated with one or multiple actuators, such as active steering, active braking, and others. The predicted vehicle trajectory and associated control inputs may be generated via constrained optimal control, which leverages efficient optimization methods and constraint-handling capabilities. In particular, model predictive control techniques may be used to generate a set of optimal trajectories and associated control inputs, etc. It should be understood that trajectory is used herein to mean a sequence of vehicle states, including its position, velocity, sideslip and yaw angles, etc." [0045]; here it shows that vehicle constraints, actuator control, and vehicle models are used when developing control inputs that act as control solutions. Paragraph [0074] further teaches that the actuator constraints are used for corridor-based navigation.)

Response to Arguments
In response to applicant’s arguments that Anderson does not teach that the envelope is shrunk by one or more determined contextual restraints, the examiner respectfully disagrees and points the applicant’s attention towards paragraph [0037], here Anderson discusses "N space" and "N-dimensional analogue of a corridor", the "N" in these terms represent the number of constraints, i.e. contextual restraints, imposed on an instant motion of the vehicle.  Therefore, each constraint controls a respective dimension of the envelope and would, by definition, shrink at least one dimension of the envelope given a value for that particular constraint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664